Case 18-90280-BHL-13           Doc 40     Filed 03/19/19    EOD 03/19/19 14:00:08          Pg 1 of 9




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

IN RE:                                              CHAPTER 13
              ROSE L. CALDERON                      BANKRUPTCY NO. 18-90280

              Debtor

                       MOTION TO TERMINATE §1301 CODEBTOR STAY

         Comes the movant, Ally Financial Inc., a creditor herein, by counsel, and for its Motion

to Terminate §1301 Codebtor Stay, states as follows:

         1.      This contested matter relates to Bankruptcy Petition No. 18-90280 in the

Bankruptcy Court of the Southern District of Indiana, New Albany Division, which Petition is a

Chapter 13 proceeding, with the Debtor(s) being Rose L. Calderon.

         2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334, and 11

U.S.C. §1301.

         3.      This Motion is made in conformity with Rule 9014.

         4.      The Debtor(s), being Rose L. Calderon, were at the time of the filing of the

Petition, justly and truly indebted to the movant in the sum of $12,523.94 plus interest at the rate

of 12.45% per annum from March 19, 2019, until paid on the 2014 Chevrolet Impala VIN:

2G1WA5E37E1150151.

         5.      Said obligation to this movant is co-signed by Sophia B. Fierro. Accordingly, to

the extent that this plan filed by the Debtor(s) fail to pay such claim, including contractual

interest on the amount of movant's allowed unsecured claim over the duration of the Debtor(s)

Plan, movant is entitled to relief from the §1301 codebtor stay to the extent necessary to collect

this unpaid portion of its claim.




C19-7101 DMO/LMS
Case 18-90280-BHL-13          Doc 40     Filed 03/19/19        EOD 03/19/19 14:00:08     Pg 2 of 9



       WHEREFORE, movant prays for an Order granting relief from the §1301 Codebtor Stay

and the automatic stay is further terminated to allow the Creditor to send to the Debtor(s) and/or

any co-debtor(s) protected by the stay under 11 U.S.C. Sections 1301, any and all notices

required by state and/or federal law, regulation or statute.

Reimer Law Co.




By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
Case 18-90280-BHL-13          Doc 40      Filed 03/19/19     EOD 03/19/19 14:00:08          Pg 3 of 9




                                          CERTIFICATE

I hereby certify that the foregoing either has been sent electronically, or by first class mail to the
persons listed below on the date that this pleading is filed with the court:

1.     Office of the U.S. Trustee at (registered address)@usdoj.gov

2.    Joseph M. Black Jr. on behalf of the Chapter 13 Trustee's office at
jmbecf@trustee13.com

3.      Julie Ann O'Bryan, Esq. on behalf of Rose L. Calderon, Debtor, at
julieannobryan@obryanlawoffices.com

       And by separate envelope by regular U.S. mail, postage prepaid, to:

1.     Rose L. Calderon, Debtor
       2918 Heather Drive
       Jeffersonville, IN 47130

3.     Sophia B. Fierro, Co-Debtor
       733 S 16th Avenue
       Caldwell, ID 83605-4230

Reimer Law Co.




By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
Case 18-90280-BHL-13          Doc 40     Filed 03/19/19    EOD 03/19/19 14:00:08         Pg 4 of 9




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

IN RE:                                             CHAPTER 13
              ROSE L. CALDERON                     BANKRUPTCY NO. 18-90280

              Debtor

                  NOTICE OF MOTION AND OPPORTUNITY TO OBJECT

        On March 19, 2019, Ally Financial Inc., filed a Motion to Terminate Co-Debtor Stay,
asking the court to terminate the co-debtor stay on the 2014 Chevrolet Impala VIN:
2G1WA5E37E1150151 from the estate. In support of the relief requested, the motion states that
the secured creditor has a valid lien on the above collateral and wishes to repossess and sell the
above collateral because the debtor(s) are in breach of contract and have not made timely
payments and the account is in arrears and thus the secured creditor is not adequately protected.
If you have not received a copy of the motion, you may get one by contacting the person who
signed this notice or at the clerk’s office.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney. If you do not have an attorney, you may wish to consult one.

        If you do not want the court to grant the motion, then within fourteen (14) days from the
date this Notice is served, you or your attorney must:

        1.      File a written objection to the motion, which should explain the reasons why you
object, with the Clerk of the United States Bankruptcy Court at:


U. S. Bankruptcy Court
New Albany Division
110 U.S. Courthouse
121 West Spring Street
New Albany, IN 47150

If your mail your objection, you must mail it early enough so that it will be received by the date
it is due.

         2.      You must also mail a copy of your objection to:

Dennis M. Ostrowski
9300 Shelbyville Rd., Suite 1000
Louisville, KY 40222
Counsel for Movant
Case 18-90280-BHL-13         Doc 40     Filed 03/19/19     EOD 03/19/19 14:00:08         Pg 5 of 9




Joseph M. Black Jr.
P.O. Box 846
Seymour, IN 47274
Trustee

Julie Ann O'Bryan, Esq.
1717 Alliant Ave, Suite 17
Louisville, KY 40299
Counsel for Debtor

Sophia B. Fierro
733 S 16th Avenue
Caldwell, ID 83605-4230
Co-Debtor

       If you do not file an objection by the date it is due, the court may grant the relief
requested without holding a hearing. If you do file an objection, the court will set the motion for
hearing, which you or your attorney will be expected to attend.

Date: March 19, 2019

Reimer Law Co.


By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
Case 18-90280-BHL-13          Doc 40     Filed 03/19/19     EOD 03/19/19 14:00:08         Pg 6 of 9



                                         CERTIFICATE

This is to certify that a true and accurate copy of the Notice of Motion and Opportunity to Object
was served on all creditors and other parties in interest electronically or by placing a copy in the
                      3/19/19
U.S. Mail on _____________________         at the address listed below or attached hereto:

       Office of the U.S. Trustee at (registered address)@usdoj.gov

      Joseph M. Black Jr. on behalf of the Chapter 13 Trustee's office at
jmbecf@trustee13.com

        Julie Ann O'Bryan, Esq. on behalf of Rose L. Calderon, Debtor, at
julieannobryan@obryanlawoffices.com

       And by separate envelope by regular U.S. mail, postage prepaid, to:

       Rose L. Calderon, Debtor
       2918 Heather Drive
       Jeffersonville, IN 47130

       Sophia B. Fierro, Co-Debtor
       733 S 16th Avenue
       Caldwell, ID 83605-4230

Reimer Law Co.


By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (#18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-638-4961
502-992-1210 – fax
Reimer.ecf@reimerlaw.com
Label Matrix forCase    18-90280-BHL-13
                 local noticing               Doc
                                               AT&T 40    Filed 03/19/19
                                                    Mobility                    EOD 03/19/19Account
                                                                                             14:00:08
                                                                                                    Assure Pg 7 of 9
0756-4                                         P.O. Box 6416                                  P.O. Box 740237
Case 18-90280-BHL-13                           Carol Stream, IL 60197-6416                    Atlanta, GA 30374-0237
Southern District of Indiana
New Albany
Tue Mar 19 09:33:29 EDT 2019
Advantage Financial Services                   Ally Financial                                 Ally Financial
Attn: Bankruptcy                               Attn: Bankruptcy                               PO Box 130424
10 S Cole Rd                                   PO Box 380901                                  Roseville MN 55113-0004
Boise, ID 83709-0930                           Bloomington, MN 55438-0901


Ashley Funding Services, LLC its successors    Attorney General of the United States          Baptist Health Floyd
assigns as assignee of Laboratory              U.S. Department of Justice                     Credit Bureau Systems, Inc
Corporation of America Holdings                950 Pennsylvania Ave NW                        PO Box 9200
Resurgent Capital Services                     Washington, DC 20530-0001                      Paducah, KY 42002-9200
PO Box 10587
Greenville, SC 29603-0587
Baptist Health Floyd                           Joseph M. Black Jr.                            Bonneville Collections
P.O. Box 896171                                Office of Joseph M. Black, Jr.                 PO Box 150621
Charlotte, NC 28289-6171                       PO Box 846                                     Ogden, UT 84415-0621
                                               Seymour, IN 47274-0846


CBS Collection Paducah                         Rose L. Calderon                               Capital One
PO Box 9200                                    2918 Heather Dr.                               Attn: General Correspondence/Bankruptcy
100 Fulton Ct                                  Jeffersonville, IN 47130-7215                  PO Box 30285
Paducah, KY 42001-9004                                                                        Salt Lake City, UT 84130-0285


Capital One Auto Finance                       Capital One Auto Finance, a division of Capi   Capital One Auto Finance, c/o AIS Portfolio
Attn: General Correspondence/Bankruptcy        AIS Portfolio Services, LP                     P.O. Box 4360
PO Box 30285                                   4515 N Santa Fe Ave. Dept. APS                 Houston, TX 77210-4360
Salt Lake City, UT 84130-0285                  Oklahoma City, OK 73118-7901


(p)CHOICE RECOVERY INC                         Clark Memorial Hospital                        Collection Bureau Inc.
1550 OLD HENDERSON ROAD                        P.O. Box CS10                                  P.O. Box 1219
STE 100                                        Jeffersonville, IN 47131-0600                  Nampa, ID 83653-1219
COLUMBUS OH 43220-3662


Comenity Bank/Lane Bryant                      (p)SECURITY FINANCE CENTRAL BANKRUPTCY         Continental Loans
P.O. Box 659728                                P O BOX 1893                                   Sfc Centralized Bankruptcy/Continental L
San Antonio, TX 78265-9728                     SPARTANBURG SC 29304-1893                      PO Box 1893
                                                                                              Spartanburg, SC 29304-1893


Convergent Outsourcing, Inc                    Convnient Loan                                 Credence Resources Management
PO Box 9004                                    Royal Management                               P.O. Box 2390
Renton, WA 98057-9004                          PO Box 1947                                    Southgate, MI 48195-4390
                                               Boerne, TX 78006-6947


Credit Collection Services                     Credit Collections Services                    Directv, LLC
Payment Processing Center                      Attention: Bankruptcy                          by American InfoSource LP as agent
PO Box 55126                                   725 Canton Street                              PO Box 5008
Boston, MA 02205-5126                          Norwood, MA 02062-2679                         Carol Stream, IL 60197-5008
                Case 18-90280-BHL-13
First National Collection Bureau, Inc.   Doc
                                          First40    Filed
                                                Savings Bank 03/19/19         EOD 03/19/19Firstsource
                                                                                           14:00:08Advantage
                                                                                                       Pg 8 of 9
FNCB                                      PO Box 5096                                      P.O. Box 628
PO Box 51660                              Sioux Falls, SD 57117-5096                       Buffalo, NY 14240-0628
Sparks, NV 89435-1660


(p)G L A COLLECTION CO INC                Gentry Financial Group, LLC                      Javitch Block LLC
PO BOX 588                                Attn: Bankruptcy                                 1100 Superior Avenue, 19th Floor
GREENSBURG IN 47240-0588                  455 Rice Rd, Ste 101                             Cleveland, OH 44114-2521
                                          Tyler, TX 75703-3604


Julie Ann O’Bryan                         LVNV Funding, LLC its successors and assigns     LVNV Funding/Resurgent Capital
O’Bryan Law Offices, P.S.C.               assignee of Santander Consumer USA               PO Box 10497
1717 Alliant Avenue, Suite 17             Resurgent Capital Services                       Greenville, SC 29603-0497
Louisville, KY 40299-6302                 PO Box 10587
                                          Greenville, SC 29603-0587

Lab Corp of America                       Louisville & S. Indiana Pulmonary                Lung and Sleep Specialist LLC
P.O. Box 2240                             4402 Churchman Avenue, Suite 409                 P.O. Box 950173
Burlington, NC 27216-2240                 Louisville, KY 40215-3102                        Louisville, KY 40295-0173



MERRICK BANK                              MIDLAND FUNDING LLC                              Merchants Credit Guide
Resurgent Capital Services                PO BOX 2011                                      223 West Jackson Boulevard, Suite 700
PO Box 10368                              WARREN, MI 48090-2011                            Chicago, IL 60606-6914
Greenville, SC 29603-0368


Midland Credit Management                 Monarch Recovery Management, INC                 Monroe & Main
P.O. Box 2001                             P.O. Box 986                                     c/o Creditors Bankruptcy Service
Warren, MI 48090-2001                     Bensalem, PA 19020-0986                          P.O. Box 800849
                                                                                           Dallas, TX 75380-0849


Monroe And Main                           NCB Management Services, Inc.                    Julie A. O’Bryan
1112 Seventh Ave.                         One Allied Drive                                 O’Bryan Law Offices, P.S.C.
Monroe, WI 53566-1364                     Trevose, PA 19053-6945                           1717 Alliant Ave
                                                                                           Ste 17
                                                                                           Louisville, KY 40299-6302

Patenaude & Felix                         Pennyrile Collection                             (p)PHYSICIANS PRIMARY CARE
4545 Murphy Canyon Road                   PO Box 965                                       1902 ARNOLD PALMER BLVD
San Diego, CA 92123-4363                  Hopkinsville, KY 42241-0965                      LOUISVILLE KY 40245-5206



Quantum3 Group LLC as agent for           RGS Financial                                    Radiology Assoc.
MOMA Funding LLC                          P.O. Box 852039                                  PO Box 36370
PO Box 788                                Richardson, TX 75085-2039                        Dept. 53102
Kirkland, WA 98083-0788                                                                    Louisville, KY 40233-6370


Radiology Associates                      Receivables Outsourcing LLC                      Rep/Build Card
P.O. Box 36370, Dept. 53102               P.O. Box 62850                                   PO Box 9203
Louisville, KY 40233-6370                 Baltimore, MD 21264-2850                         Old Bethpage, NY 11804-9003
                Case 18-90280-BHL-13
SFC Central Bankruptcy                             Doc   40 Asset
                                                    Sequium    Filed   03/19/19
                                                                  Solutions           EOD 03/19/19D.14:00:08      Pg 9 of 9
                                                                                                     Anthony Sottile
P.O. Box 1893                                        1130 Northchase Parkway, Suite 150                   Sottile & Barile, Attorneys at Law
Spartanburg, S.C. 29304-1893                         Marietta, GA 30067-6429                              P.O. Box 476
                                                                                                          Loveland, OH 45140-0476


Stenger & Stenger                                    Synchrony Bank/Chevron                               TD Bank USA, N.A.
2618 East Paris Avenue SE                            Attn: Bankruptcy                                     C O WEINSTEIN & RILEY, PS
Grand Rapids, MI 49546-2458                          PO Box 965060                                        2001 WESTERN AVENUE, STE 400
                                                     Orlando, FL 32896-5060                               SEATTLE, WA 98121-3132


Target                                               Target Card Services                                 Terry Reilly Health Services
C/O Financial & Retail Srvs                          P.O. Box 660170                                      PO Box 9
Mailstopn BT POB 9475                                Dallas, TX 75266-0170                                Nampa, ID 83653-0009
Minneapolis, MN 55440-9475


The Build Card                                       Tribute/Atlanticus                                   U.S. Attorney’s Office
P.O. Box 660269                                      PO Box 105555                                        10 W Market St Ste 2100
Dallas, TX 75266-0269                                Atlanta, GA 30348-5555                               Indianapolis, IN 46204-1986



U.S. Trustee                                         West Asset Management
Office of U.S. Trustee                               P.O. Box 790113
101 W. Ohio St.. Ste. 1000                           Saint Louis, MO 63179-0113
Indianapolis, IN 46204-1982




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Choice Recovery Inc                                  Continental Loans                                    GLA Collection Company
1550 Old Henderson Rd Ste 100                        920 Blaine St                                        PO Box 7728
Columbus, OH 43220                                   Caldwell, ID 83605                                   Dept #2
                                                                                                          Lousiville, KY 40257


Physicians Primary Care
1804 E 10th Street
Jeffersonville, IN 47130




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Capital One Auto Finance, a division of Ca        End of Label Matrix
                                                     Mailable recipients      73
                                                     Bypassed recipients       1
                                                     Total                    74
